Citation Nr: 1737774	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-35 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a right knee disability. 

2. Entitlement to service connection for a left knee disability. 

3. Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel



INTRODUCTION

The Veteran served honorably with the United States Marine Corps from March 1997 to January 2001, and with the Army from June 2008 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

Most recently, in September 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development.  The record reflects substantial compliance with those remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (citing Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Board's order)).  Unfortunately, another remand is necessary before the Board can adjudicate the matters on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before the service connection claims on appeal can be decided.  In November 2016, the Veteran was afforded new examinations to determine the nature and etiology of his bilateral knee and back claims.  Regarding the right knee, the examination results were normal, and x-rays showed no acute osseous abnormality bilaterally and no definite arthritic changes bilaterally.  The examiner also found that the stress change in the right knee healed, as did the left knee patellofemoral syndrome.  Given these facts, the examiner opined that the conditions were neither related to service, nor caused or aggravated by service or other service connected disabilities.  This opinion is inadequate to the extent it does not address the period of time in which the conditions existed.  Specifically, for direct service connection to be awarded, there generally must be: (1) medical evidence of a current disability; (2) medical evidence, or in some circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) and competent evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  McClain v. Nicholson, 21 Vet. App. 319, 320-21 (2007).  While there can be no claim in the absence of proof of a current disability, Brammer v. Derwinski, 3 Vet. App. 223 (1992), the requirement of a "current disability" is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain, 21 Vet. App. at 321 ("A claimant may be granted service connection even though the disability resolves prior to [VA's] adjudication of the claim.").  Thus, it is possible that the knee disabilities that resolved prior to the examiner's examination are linked to service.  Accordingly, another medical opinion is necessary to determine the etiologies of the left and right knee disabilities that resolved prior to the VA and Board's adjudication of the matters.

Similarly, a new opinion is necessary to address the etiology of the Veteran's back condition.  The Veteran was afforded a VA examination in April 2011 at which time the examiner diagnosed the Veteran with a lumbar strain.  The Veteran reported low back pain since 1998 but denied any injury or trauma in service.  Service treatment records from March 1997 to January 2001 are silent for back complaints; however, the Veteran complained of back pain during his second period of service (June 2008 to September 2008).  In January 2016, x-rays were unremarkable.  The Veteran later underwent another examination in November 2016 at which time the examiner opined that the back condition was less likely than not related to service because the Veteran did not have any major back injuries in service that would cause a chronic back condition; the injury was a simple sprain which is self-limiting (i.e., resolves without treatment).  An addendum opinion was provided in April 2017 at which time the examiner, citing medical literature, added that 85-90% of people in the United States will suffer from back pain at some point in their lives, and that the vast majority of back pain episodes settle spontaneously within 3 weeks.  The Board finds that the November 2016 and April 2017 medical opinions are inadequate because they do not adequately address the Veteran's lay statement of back pain since 1998, or the complaints of back pain during his service in 2008.  Thus, another medical opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain another medical opinion from a different qualified physician (not the November 2016/April 2017 examiner) regarding the nature and etiology of the Veteran's back disability.  The examiner should review the claims file and note that review in the report.  The examiner should clearly set forth supporting facts and provide a thorough rationale for all opinions expressed.  The examiner should provide the following opinions:

a. Is it at least as likely as not (50% probability or greater) that the Veteran's back disability was incurred in or caused by active duty service?  Your analysis must include a discussion of the following: 

(i) the Veteran's lay assertion of onset in 1998 and denial of any injury or trauma in service; 

(ii) service records from March 1997 to January 2001 not revealing any back problems, including the November 2000 separation examination, the November 2000 report of medical history, and the November 2000 report of medical assessment;

(iii) the Veteran's four non-service related car accidents in August 1996, September 2005, January 2006, and August 2007 (as reported in his IG complaint); and 

(iv) the Veteran's complaints of back pain during his second period of service (June 2008 - September 2008).

b. Is it at least as likely as not (50% probability or greater) that the Veteran's back disability was caused by his other service connected disabilities?  

c. Is it at least as likely as not (50% probability or greater) that the Veteran's back disability was aggravated (i.e., permanently worsened beyond normal progression) by active duty service?  Your attention is invited to subparagraphs (i)-(iv) included above.

2. Obtain a medical opinion from a different qualified physician (not the November 2016/April 2017 examiner) regarding the nature and etiology of the Veteran's knee disabilities.  The examiner should review the claims file and note that review in the report.  The examiner should clearly set forth supporting facts and provide a thorough rationale for all opinions expressed.  The examiner should provide the following opinions:

a. Is it at least as likely as not (50% probability or greater) that the Veteran's knee disabilities were incurred in or caused by active duty service?  Your opinion must discuss the etiology of any knee disability, even if it has since resolved.

b. Is it at least as likely as not (50% probability or greater) that the Veteran's knee disabilities were caused by his other service connected disabilities?  Your opinion must discuss the etiology of any knee disability, even if it has since resolved.

c. Is it at least as likely as not (50% probability or greater) that the Veteran's knee disabilities were aggravated (i.e., permanently worsened beyond normal progression) by active duty service?  Your opinion must discuss the etiology of any knee disability, even if it has since resolved.

If any of the requested opinions cannot be provided without resorting to speculation, please explain why an opinion cannot be provided (e.g., lack of sufficient information, limits of medical knowledge, etc.).  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

2. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response.  After giving an opportunity to respond, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




